UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CAROLYN E. O’CONNOR,

)
)
Plaintiff, )
) Civ. No. 19-3642 (UNA)
)
GOVERNMENT OF THE DISTRICT )
OF COLUMBIA, et al., )
)
Defendants. )
MEMORANDUM OPINION

 

This matter is before the Court on plaintiff's application to proceed in forma pauperis and her
pro se complaint. For the reasons stated below, the Court grants the application and dismisses the
complaint.

The complaint describes plaintiff’s experiences during six visits to offices of the District of
Columbia Department of Human Services and telephone calls to its customer service line regarding
SNAP benefits. According to the plaintiff, agency staff rendered dissatisfactory services, provided
incorrect or conflicting information, and gave insufficient attention to her concerns. She raises tort
claims against the defendants for which she demands compensatory and punitive damages.

Federal district courts have jurisdiction in civil actions arising under the Constitution, laws or
treaties of the United States. See 28 U.S.C. § 1331. Plaintiff makes only conclusory allegations of
discrimination based on her age, sex or race, and without adequate factual support for such claims, see
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), the complaint raises no claim under federal law, without
which plaintiff fails to demonstrate federal question jurisdiction.

In addition, federal district courts have jurisdiction over civil actions where the matter in

controversy exceeds $75,000, and the suit is between citizens of different states. See 28 U.S.C. §
1332(a). Even though plaintiff's demand for damages exceeds the $75,000 threshold, the parties are all
citizens of the District of Columbia. Therefore, plaintiff fails to establish diversity jurisdiction.

The Court will dismiss the complaint without prejudice for lack of subject matter jurisdiction.

An Order is issued separately.

DATE: March JQ 2020 AMNKd-——

TREVOR N. McFADDEN
United States District Judge
